875 F.2d 866
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jennifer PEEPLES, a Minor by next friend, Carol PEEPLES,Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 88-5589.
United States Court of Appeals, Sixth Circuit.
April 18, 1989.

1
Before KEITH and KENNEDY, Circuit Judges;  and RICHARD B. McQUADE, District Judge*.

ORDER

2
The plaintiff appeals from the order dismissing her complaint in this medical malpractice action.  The parties filed a joint motion to remand this case to the district court for relief of its order, pursuant to Fed.R.Civ.P. 60(b)(6), and for consideration of a proposed settlement.  The district court has indicated that it is inclined to grant the parties a hearing in this matter.   See First National Bank of Salem, Ohio v. Hirsch, 535 F.2d 343 (6th Cir.1976).


3
Upon consideration, it is ORDERED that the motion to remand to the district court for consideration of the stipulated compromise settlement is granted.



*
 The Honorable Richard B. McQuade, Jr., U.S. District Judge for the Northern District of Ohio, sitting by designation